Exhibit 10.11
Governance, Compensation and Nominating Committee Approval: June 24, 2020
Board Approval: July 28, 2020




















AMENDED AND RESTATED COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN










--------------------------------------------------------------------------------



AMENDED AND RESTATED COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN






TABLE OF CONTENTS



SECTION I PURPOSE
1
SECTION II DEFINITIONS
1
SECTION III ELIGIBILITY
3
SECTION IV PROCEDURES RELATING TO DEFERRALS
3
SECTION V CREDITING AND ADJUSTING ACCOUNTS
4
SECTION VI DISTRIBUTION OF DEFERRED FEES
6
SECTION VII DESIGNATION OF BENEFICIARY
9
SECTION VIII AMENDMENT AND TERMINATION
9
SECTION IX MISCELLANEOUS PROVISIONS
10





i


--------------------------------------------------------------------------------



AMENDED AND RESTATED COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN




SECTION I
PURPOSE


The purpose of the Amended and Restated Comerica Incorporated Non-Employee
Director Fee Deferral Plan (the "Plan") is to allow Eligible Directors to defer
their Director Fees, under the conditions provided herein, into an Investment
Fund Unit Account. Eligible directors of the Corporation, directors of any
Subsidiary or directors of any Advisory Board may defer all or any portion of
their Director Fees into an Investment Fund Unit Account, as requested by such
director.
The Plan was originally established as the "Comerica Incorporated Plan for
Deferring the Payment of Director's Fees." In 1997, such plan was amended and
restated as the "Comerica Incorporated Director Fee Deferral Plan." Then on May
21, 1999, the plan was divided into two plans, one of which became the "Comerica
Incorporated 1999 Discretionary Director Fee Deferral Plan," and which was
subsequently amended and restated on November 26, 2002 as the "Comerica
Incorporated Director Fee Deferral Plan," and on January 27, 2004 as the
"Comerica Incorporated Non-Employee Director Fee Deferral Plan".1 Subsequently,
on November 18, 2008, the Plan was amended and restated, effective December 31,
2008, to accurately reflect its administration and to comply with the
requirements of Code Section 409A. The Plan was again amended on June 16, 2010,
effective as of January 1, 2010, was further amended and restated on January 27,
2015 and was again amended and restated as of July 1, 2020.
SECTION II
DEFINITIONS


The following words and phrases, wherever capitalized, shall have the following
meanings respectively:
A. "Advisory Board" means a special board of directors appointed to advise a
Subsidiary or unit of the Corporation.
B. "Aggregated Plan" means all agreements methods, programs, and other
arrangements sponsored by the Corporation that would be aggregated with this
Plan under Section 1.409A-1(c) of the Regulations.



1 The second plan which resulted from the division was named the "Comerica
Incorporated 1999 Common Stock Director Fee Deferral Plan," which was amended
and restated on November 26, 2002 as the "Comerica Incorporated Common Stock
Director Fee Deferral Plan" and was further amended and restated on January 27,
2004 as the "Amended and Restated Comerica Incorporated Common Stock
Non-Employee Director Fee Deferral Plan" and again amended and restated,
effective November 18, 2008.
1

--------------------------------------------------------------------------------





C. "Beneficiary(ies)" means such individual(s) or entity(ies) designated on the
most recent valid Beneficiary Designation Form that the Participant has properly
submitted to the Corporation or in accordance with Section VII of this Plan, if
there is no valid Beneficiary designation.


D. "Beneficiary Designation Form" is the form used to designate the
Participant's Beneficiary(ies), as modified by the Plan Administrator or the
Committee from time to time.


E. "Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute.


F. "Committee" means the Governance, Compensation and Nominating Committee of
the Board of Directors of the Corporation, or any successor committee duly
authorized by the Board of Directors of the Corporation.


G. "Corporation" means Comerica Incorporated, a Delaware corporation, and its
successors and assigns.


H. "Deferral Election Form" is the form used to defer the payment of unearned
Director Fees timely submitted by a Participant, as modified by the Plan
Administrator or the Committee from time to time.


I. "Director Fees" means the fees paid in connection with the performance of
duties as an Eligible Director, including attendance fees, retainer fees and
fees for serving as chair or vice-chair of any committee of the board of the
Corporation or its Subsidiaries or an Advisory Board.


J. "Eligible Director" means a director of the Corporation, a Subsidiary or
Advisory Board who is not an employee of the Corporation or any Subsidiary.


K. "Investment Fund Unit" means a unit equivalent to a fund share that is
maintained for the benefit of a Participant in an Investment Fund Unit Account
of such Participant.


L. "Investment Fund Unit Account" means an account established under Section V
of this Plan, solely for bookkeeping purposes, in the name of each Participant
to record those Director Fees that have been deferred to such account and the
earnings thereon.


M. "Participant" means an Eligible Director for whom an Investment Fund Unit
Account is maintained under the Plan.


N. "Plan" means the Amended and Restated Comerica Incorporated Non-Employee
Director Fee Deferral Plan, the provisions of which are set forth herein, as it
may be further amended and restated from time to time.


2

--------------------------------------------------------------------------------





O. "Plan Administrator" means one or more individuals appointed by the Committee
to handle the day-to-day administration of the Plan.


P. "Regulations" means the Treasury Regulations promulgated under the Code.


Q. "Retirement" means the date of the next annual shareholder's meeting of the
Corporation immediately following the Director's 72nd birthday.


R. "Subsidiary" means any corporation, partnership or other entity, a majority
of whose stock or interests is or are owned by the Corporation.


S. "Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant's spouse, or a dependent (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)) of the
Participant; loss of the Participant's property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. This definition shall be construed in a
manner that is consistent with Code Section 409A and the Regulations promulgated
thereunder.


SECTION III
ELIGIBILITY


Each Eligible Director shall be eligible to participate in the Plan.
SECTION IV
PROCEDURES RELATING TO DEFERRALS


A. Deferral of Director Fees. Eligible Directors may defer any portion (0% -
100%) of their Director Fees under this Plan.


1. Deferral Period. Director Fees may be deferred pursuant to this Section IV(A)
for the period specified by the Eligible Director or Participant in a Deferral
Election Form. The minimum deferral period for Director Fees deferred pursuant
to this Section IV(A) shall be the lesser of the number of years remaining
before Retirement, as defined in Section II(R), or five (5) years from the date
of service for which the Director Fees became payable, notwithstanding the
deferral election under this Plan. With respect to a Director whose service
commences during a calendar year, the deferral period with respect to Director
Fees earned during such year shall include the full calendar year in which his
or her services commence.
2. Deferred Director Fees. Once Director Fees are deferred under this Plan, the
Participant may not receive distributions of such deferred amounts, except in
accordance with Section VI of this Plan.


3

--------------------------------------------------------------------------------





B. Deferral Procedures. Any Eligible Director wishing to defer Director Fees
must submit a Deferral Election Form to the Plan Administrator within the time
frame permitted by the Plan Administrator, which shall in no event be later than
the last business date preceding the calendar year during which the Director
Fees are to be earned. However, any newly-appointed or newly-elected director
may submit a Deferral Election Form with respect to unearned Director Fees
within thirty (30) days of his or her appointment or election. A deferral
election pursuant to this Plan may cover all or a portion (0% - 100%) of the
Director Fees which may be deferred, and shall designate into which investment
fund and in what proportions the Director Fees should be recorded.


In the event a Participant does not indicate an appropriate minimum deferral
period in a Deferral Election Form, such Participant's applicable Director Fees
shall be deferred for a period of five (5) years from the date of service for
which the Director Fees became payable, notwithstanding the deferral election
under this Plan. If a Participant does not indicate the method of deferral, such
Director Fees shall be paid out in a single lump sum at the end of the deferral
period.
C. Modifications/Irrevocability. The Participant's deferral election shall
remain in effect with respect to all unearned Director Fees unless the
Participant modifies such election prior to the date on which the election
becomes irrevocable with respect to such fees. Except to the extent expressly
provided under the Plan or permitted under Code Section 409A and the Regulations
promulgated thereunder, the provisions of the Deferral Election Form relating to
an election to defer Director Fees and the selection of the deferral period and
manner of payment of the deferrals shall be irrevocable as of the last date on
which such Deferral Election Form may be submitted in accordance with Article
IV(B). If a director has submitted a Deferral Election Form relating to Director
Fees to be earned in the future, he or she may modify or cancel such election by
submitting a new Deferral Election Form at any time prior to the date on which
such election is irrevocable with respect to such fees.


D. Subsequent Elections. A Director is not permitted to make a subsequent
election with respect to the timing or form of payment of any Director Fees
deferred under this Plan pursuant to a Deferral Election Form that has become
irrevocable in accordance with Article IV(C)above.


SECTION V
CREDITING AND ADJUSTING ACCOUNTS


A. Value of Investment Fund Unit Account. Director Fees which have been deferred
under this Plan, and deemed earnings thereon, shall be credited to Investment
Fund Unit Accounts created by and recorded on the books of the Corporation from
time to time. Each Investment Fund Unit Account shall be adjusted as follows:


1. Each Participant's Investment Fund Unit Account shall be deemed to be
invested in one or more of the investment funds offered for investment and
designated by such Participant in the manner determined by the Plan
4

--------------------------------------------------------------------------------



Administrator. No Participant shall have any right to vote any shares of the
investment funds held in the rabbi trust or otherwise owned by the Corporation
in respect of its obligations hereunder.
The deemed purchase price for Investment Fund Units under this Plan shall be
based upon the closing price for the corresponding investment fund shares on the
exchange on which the relevant investment fund is listed or the market on which
such investment fund is traded on the day that the Director Fees would have
otherwise been paid to the Participant had they not been deferred.
2. Participant's Investment Fund Unit Account shall be charged each business day
with any distributions made on such day. Such Investment Fund Unit Account shall
also be credited with deemed earnings, gains and losses each business day,
using the closing price for the designated investment fund on the exchange on
which such investment fund is listed or the market on which such investment fund
is traded as of the most recent prior trading day.  Dividends shall be deemed to
be reinvested in like investment funds and shall be credited at the time actual
dividends are paid, with the number of Investment Fund Units attributable to a
dividend being calculated by dividing the dollar amount of the dividend by the
closing price of a share of the designated investment fund on the dividend
payment date; provided that if the Corporation, in its sole and absolute
discretion, has established a rabbi trust for its own benefit to fund the
Corporation's obligations under this Plan, or otherwise purchased shares to be
held in its own name, or for its own account (as general assets of the
Corporation), that may be used for meeting its obligations to provide benefits
under this Plan, then dividends shall be credited based on the purchase price(s)
for the investment fund shares, as determined under Section V.A.1. above.
Finally, a Participant's Investment Fund Unit Account shall be credited with the
amount, if any, of Director Fees deferred and designated to be credited to such
account during each quarter, or on a more frequent basis if deemed appropriate
by the Committee.
B. Reallocation of Existing Account Balances. Each Participant may reallocate
all or a portion of his or her existing Investment Fund Unit Account to an
alternate investment fund or funds, as an investment option with respect to
existing deferred Director Fees, in the manner designated by the Corporation for
this purpose. To the extent the Corporation has purchased investment fund shares
on the open market that may be used for meeting its obligations to provide
benefits under this Plan, whether such shares are held in a rabbi trust
established in the Corporation's sole and absolute discretion for its own
benefit to fund the Corporation's obligations under this Plan or otherwise held
in the Corporation's own name or for its own account (as general assets of the
Corporation), (1) the Plan Administrator may delay any reallocation request
because of a trading blackout period or any other trading restriction which may
be imposed on the Corporation, whether voluntary or involuntary, and (2) no
transfers between investment options will be allowed if prohibited by the rules
applicable to the particular investment fund from or to which a transfer is to
be made or by rules adopted by the Plan Administrator and communicated to the
Participants.


5

--------------------------------------------------------------------------------





C. Reallocation of Future Deferral Elections. Each Participant may reallocate
all or a portion of his or her Investment Fund Unit Account to change
prospectively the percentage(s) of an investment and/or designate an alternate
investment fund or funds, as an investment option with respect to future
deferred Director Fees in the manner designated by the Corporation for this
purpose. To the extent the Corporation purchases investment fund shares on the
open market that may be used for meeting its obligations to provide benefits
under this Plan, whether such shares are held in a rabbi trust established in
the Corporation's sole and absolute discretion for its own benefit to fund the
Corporation's obligations under this Plan or otherwise held in the Corporation's
own name or for its own account (as general assets of the Corporation), the Plan
Administrator may delay any reallocation request because of a trading blackout
period or any other trading restriction which may be imposed on the Corporation,
whether voluntary or involuntary.
SECTION VI
DISTRIBUTION OF DEFERRED FEES


A. Time and Manner. Subject to the provisions of Section IV of this Plan,
distribution of the Participant's Investment Fund Unit Account shall be made in
cash at such time and in such manner, i.e., a lump sum or installments, as the
Participant has specified in the Deferral Election Form.


1. Lump Sum Distributions. If the Participant elects to receive a lump sum
distribution, the Corporation shall make a single payment of the amounts subject
to that election in the applicable Deferral Election Form in the calendar year
following the calendar year in which the deferral period ends. If a Participant
fails to indicate a payment method, the Participant shall be deemed to have
elected a lump sum distribution.
2. Installment Distributions. If the Participant elects to receive installment
distributions, the Corporation shall make installment payments of the amounts
subject to that election in the applicable Deferral Election Form over a period
of time as specified by the Participant on the applicable Deferral Election
Form. Installment payments shall commence in the calendar year following the
calendar year in which the deferral period ends. A Participant may choose an
applicable installment period from the options designated by the Corporation on
the Deferral Election Form, which shall not exceed ten (10) years from the date
of distribution of the first installment. The amount of each installment payment
shall be determined by multiplying the amounts subject to such Deferral Election
Form on the date the installment is scheduled to be paid by a fraction, the
numerator of which is one and the denominator of which is the number of unpaid
installments remaining at such time.
a. Less than $10,000. If, at the time an installment distribution of an
Investment Fund Unit Account is scheduled to commence, the fair market value of
all the Investment Fund Units in such Investment Fund Unit Account does not
exceed $10,000, notwithstanding an election by the
6

--------------------------------------------------------------------------------



Participant that such account be distributed in installments, the balance of
such account shall be distributed to the Participant in a lump sum, in cash.
B. Death. Notwithstanding any other provision of the Plan, upon the death of a
Participant, the remaining balance of his or her Investment Fund Unit Account
shall be distributed in one lump sum to the Participant's Beneficiary(ies)
within ninety (90) days after the date of the Participant's death.


C. Hardship Distributions. In the event of an Unforeseeable Emergency prior to
distribution of the entire balance of the Participant's Investment Fund Unit
Account, the Committee may, in its sole discretion, direct a distribution to the
Participant, within ninety (90) days following such Unforeseeable Emergency, in
an amount reasonably necessary, in the judgment of the Committee, to satisfy the
financial hardship occasioned by the Unforeseeable Emergency, plus amounts
necessary to pay any Federal, state, local or foreign income taxes anticipated
as a result of the distribution or cancel a future deferral election with
respect to the amount reasonably necessary, in the judgment of the Committee, to
alleviate such financial hardship. However, no distribution will be made on
account of an Unforeseeable Emergency to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan. Any Participant desiring a distribution
under the Plan on account of an Unforeseeable Emergency shall submit to the
Committee a written request for such distribution which sets forth in reasonable
detail the Unforeseeable Emergency which would cause the Participant severe
financial hardship, and the amount which the Participant believes to be
necessary to alleviate the financial hardship. Any Participant who receives a
hardship distribution shall have his deferral election cancelled hereunder and
shall not again be eligible to submit a deferral election until the next
enrollment period after the calendar year in which the hardship distribution is
made.


D. Distribution in the Event of Income Inclusion Under Code Section 409A. If any
portion of a Participant's Investment Fund Unit Account is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan or any Aggregated Plan to comply with the requirements of Code Section 409A
and the Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of: (i)
the portion of the Participant's Investment Fund Unit Account required to be
included in income as a result of the failure of the Plan or any Aggregated Plan
to comply with the requirements of Code Section 409A and the Regulations, or
(ii) the balance of the Participant's Investment Fund Unit Account.


E. Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Corporation reasonably anticipates that the
payment of benefits as specified hereunder would violate Federal securities laws
or other applicable law, the Committee may delay the payment under this Section
VI until the earliest date at which the Corporation reasonably anticipates that
making of such payment would not cause such violation.
7

--------------------------------------------------------------------------------





F. Delay for Insolvency or Compelling Business Reasons. In the event the
Corporation determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Corporation to continue
as a going concern, the Committee may delay the payment of benefits under this
Section VI until the first calendar year in which the Corporation notifies the
Committee that the payment of benefits would not have such effect.


G. Administrative Delay in Payment. The payment of benefits hereunder shall
begin at the date specified in accordance with the provisions of the foregoing
paragraphs of this Section VI; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant's death, the Participant's
Beneficiary), it is not administratively practicable for the Plan Administrator
to calculate the amount of benefits due to Participant as of the date on which
payment would otherwise be made, the payment may be delayed until the first
calendar year in which calculation of the amount is administratively
practicable.


H. No Participant Election. Notwithstanding the foregoing provisions, if the
period during which payment of benefits hereunder will be made occurs, or will
occur, in two calendar years, the Participant shall not be permitted to elect
the calendar year in which the payment shall be made.
SECTION VII
DESIGNATION OF BENEFICIARY


Upon becoming a Participant of the Plan, each director shall submit to the Plan
Administrator a Beneficiary Designation Form designating one or more
Beneficiaries to whom distributions otherwise due the Participant, shall be made
in a lump sum payment in the event of the Participant's death before
distribution of the Participant's Investment Fund Unit Account has been
completed. A Beneficiary Designation Form will be effective only if it is
validly submitted by the Participant to the Plan Administrator before the
Participant's death. Any subsequent Beneficiary Designation Form properly
submitted will supersede any previous Beneficiary Designation Form so submitted.
If a Participant designates a spouse as a Beneficiary, such designation shall
automatically terminate and be of no effect following the divorce of the
Participant and such individual, unless ratified in writing post-divorce.
If the primary Beneficiary shall predecease the Participant, or the primary
Beneficiary and the Participant die in a common disaster under such
circumstances that it is impossible to determine who survived the other, the
portion of the Investment Fund Unit Account that remains undistributed at the
time of the Participant's death shall be distributed to the alternate
Beneficiary(ies) who survive(s) the Participant in the manner set forth in the
Beneficiary Designation Form. If there are no alternate Beneficiaries living or
in existence at the date of the Participant's death, or if the Participant has
not submitted a valid Beneficiary Designation Form to the Corporation, the
balance of the
8

--------------------------------------------------------------------------------



account shall be paid in a lump sum distribution to the legal representative for
the benefit of the Participant's estate.
SECTION VIII
AMENDMENT AND TERMINATION


A. Amendment of Plan. This Plan may be amended at any time in the sole
discretion of the Board or Committee, by a written resolution, to the extent
that such amendment complies with applicable laws including Code Section 409A
and the Regulations promulgated thereunder. No such amendment shall affect the
time of distribution of any of the Incentive Awards earned prior to the time of
such amendment except as the Committee may determine to be necessary to carry
out the purpose of the Plan.


B. Termination of Plan. The Plan may be terminated at any time in the sole
discretion of the Board or Committee by a written resolution of its members.
Following the termination of the Plan, the Investment Fund Unit Accounts may be
liquidated in accordance with one of the following:


1. the termination and liquidation of the Plan within twelve (12) months of a
complete dissolution of the Corporation taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants' gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.
2. the termination and liquidation of the Plan pursuant to irrevocable action
taken by the Committee or the Corporation within the thirty (30) days preceding
or the twelve (12) months following a change in control event (as such term is
defined in Section 1.409A-3(i)(5) of the Regulations; provided that all
Aggregated Plans are terminated and liquidated with respect to each Participant
that experienced the change in control, so that under the terms of the
termination and liquidation, all such Participants are required to receive all
amounts of deferred compensation under this Plan and any other Aggregated Plans
within twelve (12) months of the date the Committee or the Corporation
irrevocably takes all necessary action to terminate and liquidate this Plan and
the date the Committee (or the Corporation, as the case may be) irrevocably
takes all necessary action to terminate and liquidate such other Aggregated
Plans;
3. the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Corporation's financial health; (ii) the Committee or the Corporation, as the
case may be, terminates and liquidates all Aggregated Plans; (iii) no payments
in liquidation of this Plan are made within twelve (12) months of the date the
9

--------------------------------------------------------------------------------



Committee or the Corporation irrevocably takes all necessary action to terminate
and liquidate this Plan, other than payments that would be payable under the
terms of this Plan if the action to terminate and liquidate this Plan had not
occurred; (iv) all payments are made within twenty four (24) months of the date
on which the Committee or the Corporation irrevocably takes all action necessary
to terminate and liquidate this Plan; and (iv) the Corporation does not adopt a
new Aggregated Plan at any time within three (3) years following the date on
which the Committee or the Corporation irrevocably takes all action necessary to
terminate and liquidate the Plan.
SECTION IX
MISCELLANEOUS PROVISIONS


A. Participant Consent. By electing to defer compensation pursuant to the Plan,
Participants shall be deemed conclusively to have accepted and consented to all
terms of the Plan as amended from time to time, and all actions or decisions
made or to be made by the Corporation, the Board of Directors, the Committee or
the Plan Administrator with regard to the Plan. Such terms and consent shall
also apply to, and be binding upon, the Beneficiaries, distributees and personal
representatives and other successors in interest of each Participant.


B. Notice. Any election made, or notice given by a Participant pursuant to the
Plan shall be in writing to the Committee, or to such representative as may be
designated by the Committee for such purpose. Notice shall be deemed to have
been made or given on the date received by the Committee or its designated
representative.


C. Competency. If the Committee determines that any person to whom a payment is
due hereunder is a minor, or is adjudicated incompetent by reason of physical or
mental disability, the Committee shall have the power to cause the payments
becoming due to such person to be made to the legal guardian for the benefit of
the minor or incompetent, without responsibility of the Corporation or the
Committee to see to the application of such payment, unless prior to such
payment claim is made therefore by a duly appointed legal representative.
Payments made pursuant to such power shall operate as a complete discharge of
the Corporation, the Board of Directors and the Committee.


D. Nonalienation of Benefits. Neither the Participant nor any Beneficiary
designated by him or her shall have any right to alienate, assign, or encumber
any benefits that are or may be distributed hereunder, nor may any such amount
be subject to attachment, garnishment, levy, execution or other legal or
equitable process for the debts, contracts, liabilities, engagements or acts of
any Participant or Beneficiary.


E. Administration of Plan. Full power and authority to construe, interpret, and
administer the Plan shall be vested in the Committee. To the extent permitted by
law, the Committee may delegate any authority it possesses to the Plan
Administrator. To
10

--------------------------------------------------------------------------------



the extent the Committee has delegated authority concerning a matter to the Plan
Administrator, any reference in the Plan to the "Committee" insofar as it
pertains to such matter, shall refer likewise to the Plan Administrator.
Decisions of the Committee shall be final, conclusive, and binding upon all
parties.


F. Fees and Expenses of Administration. If the Committee so determines,
reasonable trustee's fees (if applicable) and reasonable out-of-pocket expenses
of administering the Plan may be ratably deducted (using average balances) on an
annual basis from Investment Fund Unit Accounts. In the event the Corporation,
in its sole and absolute discretion, has established a rabbi trust for its own
benefit to fund the Corporation's obligations under this Plan, or otherwise
purchased shares to be held in its own name, or for its own account (as general
assets of the Corporation), that may be used for meeting its obligations to
provide benefits under this Plan and fees of any kind, including, without
limitation, redemption fees, are assessed or imposed thereto by an investment
fund company in connection with any purchase or sale, including, without
limitation, a Participant's early trading activity, such fees shall be charged
to the applicable Participant's Investment Fund Unit Account.


G. Effective Date. The terms of this Plan shall apply to all Director Fees
deferred under this Plan or one of its predecessors on and after July 1, 2020,
except to the extent that retroactive application would adversely affect the
rights of a Participant or Beneficiary to the amounts in the applicable
Investment Fund Unit Account at the time of the adoption of this amendment and
restatement of the Plan.


H. Statements to Participants. Statements will be provided to Participants under
the Plan on at least an annual basis.


I. Nonforfeitability of Participant Accounts. Each Participant shall be fully
vested in his or her Investment Fund Unit Account, and the right to receive the
amounts in the Investment Fund Unit Account shall be nonforfeitable.


J. Successors Bound. The contractual agreement between the Corporation and each
Participant resulting from the execution of a Deferral Election Form shall be
binding upon and inure to the benefit of the Corporation, its successors and
assigns, and to the Participant and to the Participant's beneficiaries, heirs,
executors, administrators and other legal representatives.


K. Governing Law and Rules of Construction. This Plan shall be governed in all
respects, whether as to construction, validity or otherwise, by the laws of the
State of Delaware unless preempted by Federal law.


L. Compliance & Severability. It is the Corporation's intent to comply with all
applicable tax and other laws, including Code Section 409A and the Regulations
promulgated thereunder, so that all rights under the Plan will be limited as
necessary in the judgment of the Committee to conform therewith. Therefore,
consistent with the effectuation of the purposes hereof, each provision of this
Plan shall be treated as severable, to the end that, if any one or more
provisions shall be adjudged or declared
11

--------------------------------------------------------------------------------



illegal, invalid or unenforceable, this Plan shall be interpreted, and shall
remain in full force and effect, as though such provision or provisions had
never been contained herein. It is the intention of the Corporation that the
Plan established hereunder be "unfunded" for income tax purposes, whether or not
the Corporation establishes a rabbi trust, and the provisions hereof shall be
construed in a manner to carry out that intention.


M. Ownership of Deferred Director Fees and Continued Director Status. Title to
and beneficial ownership of any assets, of whatever nature, which may be
allocated by the Corporation to any Investment Fund Unit Account in the name of
any Participant shall at all times remain with the Corporation and its
Subsidiaries, and no Participant or Beneficiary shall have any property interest
whatsoever in any specific assets of the Corporation or its Subsidiaries by
reason of the establishment of the Plan. The rights of each Participant and
Beneficiary hereunder shall be limited to enforcing the unfunded, unsecured
promise of the Corporation and its Subsidiaries to pay benefits under the Plan,
and the status of any Participant or Beneficiary shall be that of an unsecured
general creditor of the Corporation and its Subsidiaries. Neither the
establishment of the Plan nor the distribution of any benefits hereunder or any
action of the Corporation, its Board of Directors or any committee thereto,
shall be held or construed to confer upon any person the legal right to remain a
director of the Corporation or any Subsidiary or any Advisory Board beyond the
term for which he or she was elected or appointed to the board(s) on which he or
she serves.
12